Citation Nr: 1029827	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-01 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected disabilities 
(TDIU).

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009) for additional disability following VA heart 
surgery.

3.  Entitlement to an increased evaluation for migraine and 
tension-type headaches, currently evaluated as 50 percent 
disabling.

4.  Entitlement to increased evaluations for irritable bowel 
syndrome (IBS), evaluated as zero percent disabling prior to June 
18, 2007 and as 10 percent disabling thereafter.

5.  Entitlement to increased evaluations for major depressive 
disorder with anxiety disorder, initially evaluated as 10 percent 
disabling beginning on October 5, 2006 and as 30 percent 
disabling beginning on May 5, 2009.

[The claim of entitlement to waiver of compensation debt in the 
amount of $18,430.33 is addressed in a separate and 
simultaneously issued decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from May 2008 and May 2009 rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The Veteran appeared for a Travel Board hearing in March 2010.  
He has since submitted additional evidence, which has been 
addressed by a July 2010 waiver of regional office jurisdiction.  
38 C.F.R. § 20.1304(c) (2009).

As appealed to the Board, this case included the issue of 
entitlement to an effective date prior to June 18, 2007 for the 
grant of a 10 percent evaluation for IBS.  The Board notes that 
this effective date is later in time than the receipt of the 
October 2006 claim for an increase, and, accordingly, the staged 
rating issue listed on the first page of this decision 
encompasses the benefit sought in the earlier effective date 
claim.  These claims will accordingly be addressed as a single 
issue.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

All claims, except the TDIU claim, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At present, service connection is in effect for migraine and 
tension-type headaches (50 percent disabling), major depressive 
disorder with anxiety disorder (30 percent disabling), and IBS 
(10 percent disabling); the combined disability evaluation is 70 
percent.

2.  There is copious evidence of record confirming that the 
Veteran's service-connected disabilities preclude him from 
securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.16, 4.19, 4.25 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to the TDIU issue, the Board has considered whether VA has 
fulfilled its notification and assistance requirements, found at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is aware that 
considerable additional evidentiary development is being 
requested in conjunction with the other claims on appeal.  
Nevertheless, given the Board's fully favorable disposition of 
this claim, no further notification or assistance in developing 
the pertinent facts is required at this time.  Indeed, any such 
action would result only in delay.

Under VA laws and regulations, a total disability rating based on 
individual unemployability may be assigned upon a showing that a 
veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a 
veteran's level of education, special training, and previous work 
experience, but age and the impairment caused by nonservice-
connected disabilities are not for consideration in determining 
whether such a total disability rating is warranted.  See 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Marginal employment, defined as an 
amount of earned annual income that does not exceed the poverty 
threshold determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where the 
combined rating for a veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  Specifically, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more; if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a showing 
of unemployability alone.  See 38 C.F.R. § 4.16(b).  

At present, service connection is in effect for migraine and 
tension-type headaches (50 percent disabling), major depressive 
disorder with anxiety disorder (30 percent disabling), and IBS 
(10 percent disabling).  The combined disability evaluation is 70 
percent.  This evaluation meets the initial criteria for 
schedular consideration for the grant of TDIU under 38 C.F.R. 
§ 4.16(a), and the question thus becomes whether these 
disabilities, in and of themselves, preclude the Veteran from 
securing or following a substantially gainful occupation.

As indicated in the REMAND section of this decision, there remain 
questions of the assigned ratings for each of the service-
connected disabilities, as well as the Veteran's entitlement to 
section 1151 compensation for residuals of VA heart surgery.  
That notwithstanding, there is copious evidence of record 
confirming that the Veteran's service-connected disabilities 
preclude him from securing and following a substantially gainful 
occupation.

As to the Veteran's employment history, his October 2007 
application indicates that he completed three years of college.  
In a June 2008 statement, he listed his recent employers and 
noted that he worked at a retirement center as a "Light Duty 
Visitor + Activity Aide" from 2007 to 2008.  An August 2008 
statement from that retirement center indicates that the Veteran 
was terminated in the same month on account of his inability to 
keep a work schedule due to his service-connected disabilities.  
The Veteran noted in a May 2010 statement that he was 
subsequently sent to work for another employer (through a senior 
employment program) but was terminated from that position in the 
fall of 2009 due to the worsening of his service-connected 
disabilities.

With regard to the medical evidence of record, an April 2008 
statement from Leonard J. Leone, D.O., indicates that the Veteran 
is totally disabled due to the combination of increased severity 
of migraine headaches, depression and anxiety, and chronic chest 
wall pain due to complications from coronary artery bypass 
surgery.  

In an August 2008 statement, a nurse from Community Health Net in 
Erie, Pennsylvania noted that the Veteran could not keep regular 
scheduled hours at any occupation (including light duty) "due to 
his service-related conditions."  Also, he was unable to obtain 
or maintain a regular occupation that would provide him with 
gainful and substantial employment.  A second statement from this 
nurse, dated in March 2009, indicates that "due to his VA 
service-related conditions which include severe migraine headache 
and irritable bowel syndrome," the Veteran was unable to keep 
regularly scheduled hours at any occupation, including light 
duty, and was unable to obtain or maintain a regular occupation 
that would provide him with gainful and substantial employment.

A February 2010 statement from a VA nurse practitioner indicates 
that, due to service-connected disabilities including major 
depression, anxiety disorder, and migraine headaches, the Veteran 
was no longer capable of working and "should be eligible for 
individual unemployability status."  This statement was also 
signed by a VA doctor, who agreed with the above conclusion.

A March 2010 statement from a VA behavioral science specialist 
indicates that the Veteran was only able to hold his last job for 
a very short period of time despite very light requirements, and, 
because of his chronic anxiety, he was unable to work.

Finally, in a June 2010 statement, a VA doctor listed the 
Veteran's three service-connected disabilities and noted that he 
was "unable to sustain employment due to the limitations imposed 
by his service[-]connected conditions."  

Overall, the competent evidence of record clearly supports the 
Veteran's contention that his service-connected disabilities 
preclude him from securing and following a substantially gainful 
occupation.  The Board notes the absence of competent evidence to 
the contrary and finds a sufficient basis for the grant of TDIU, 
notwithstanding the need for additional evidentiary development 
with regard to several of the related compensation claims on 
appeal.  The claim of entitlement to TDIU is thus granted in 
full, and the appeal is resolved favorably on this issue.
 



ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

Preliminarily, the Board notes that the RO obtained CD-ROMs of 
the Veteran's records from the Social Security Administration.  
These are included in volume 1 of the Veteran's claims file.  The 
claims file, however, contains no printed copies of these 
records.  It is the responsibility of the agency of original 
jurisdiction (AOJ) to print out these records before they can be 
considered by the AOJ and by the Board.  See 38 C.F.R. §§ 19.9, 
19.31.

The Veteran was hospitalized at a VA facility from to December to 
January of 2006 for several heart procedures, including a 
coronary artery bypass graft.  Post-surgical records indicate 
complications involving the sternal wound region, as well as 
right calf pain.  To date, however, the Veteran has not been 
afforded a VA examination to address whether such complications 
represent additional disability as a result of negligence or 
other fault, or an event not reasonably foreseeable, on the part 
of VA treatment providers.  See 38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  Such an examination is "necessary" under 38 C.F.R. 
§ 3.159(c)(4) prior to a readjudication of this claim.

As to the Veteran's service-connected headaches and IBS, he last 
underwent a VA examination in April 2008.  Evidence received 
since that date indicates a worsening of his symptoms.  In an 
April 2010 statement, Dr. Leone noted that the Veteran's 
headaches were now severe enough that he was incapacitated for 
four days out of each week.  As to IBS, a February 2009 VA 
treatment record indicates that he was to be scheduled for a 
colonoscopy in March 2009.  Notably, an August 2009 VA treatment 
record contains a discussion of symptom flare-ups, and the 
Veteran was placed on a special diet and advised to get some 
pedialyte or Gatorade to replenish electrolytes.  He reported a 
recent colonoscopy, as well as upcoming VA treatment in April 
2010, during his March 2010 VA hearing.  New VA examinations are 
thus warranted, and action should also be taken to ensure that 
all records of treatment from the Erie VAMC dated since March 
2009 (the scheduled date of the Veteran's colonoscopy) are 
included in the claims file.

Also, in a statement received in December 2006, the Veteran 
listed a number of facilities from which he had received relevant 
medical treatment.  While the claims file appears to include most 
of these records, it is not apparent that VA has obtained the 
noted records from Hamot Hospital, Hamot Imaging Center, and the 
"Neck + Back Center" in Erie.  Efforts should be made to obtain 
such records.  38 C.F.R. § 3.159(c)(1).

Finally, in May 2009, the RO granted service connection for major 
depressive disorder with anxiety disorder and assigned a 10 
percent evaluation from October 5, 2006 and a 30 percent 
evaluation from May 5, 2009.  The Veteran initially submitted a 
Notice of Disagreement (NOD) with this decision in January 2010, 
before withdrawing his NOD later in the same month.  In March 
2010 (just following his Travel Board hearing), however, he 
submitted a second NOD, and the Board notes that this was 
received well within the one-year period following notification 
of the May 2009 rating decision.  38 C.F.R. § 20.302.  As such, 
it is incumbent upon the RO to issue a Statement of the Case 
addressing this particular issue.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should ensure that printed 
copies of the Veteran's SSA records, as 
found in the CD-ROMs associated with the 
volume 1 of his claims file, are included 
in their entirety in the claims file.

2.  The Veteran should then be contacted 
and advised to provide updated information 
as to the treatment in conjunction with his 
claims, including treatment from Hamot 
Hospital, Hamot Imaging Center, and the 
"Neck + Back Center" in Erie.  For each 
non-VA treatment provider, he should be 
advised to fill out a signed release form, 
with full address information as to the 
treatment provider.

3.  Then, requests should be made for: 1) 
all records from the Erie VAMC, dated since 
March 2009; and 2) records from all private 
treatment providers for which the Veteran 
has completed a signed release form.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  The Veteran should then be afforded a 
VA medical examination, with an appropriate 
examiner.  The examiner must review the 
claims file in conjunction with the 
examination.  All tests and studies deemed 
necessary by the examiner should be 
performed.  

First, with regard to the claimed residuals 
of VA heart surgery, the examiner should 
address whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that the Veteran had 
additional disability, in terms of cardiac, 
sternum, lower extremity, or infection 
residuals, as a consequence of: 1) 
carelessness, negligence, lack of proper 
skill, error in judgment, or a similar 
instance of fault on the part of VA 
providers; or 2) an event not reasonably 
foreseeable.  In this regard, particular 
attention should be directed to the 
documentation of the Veteran's VA 
hospitalization in from December 2005 to 
January 2006.

Second, the examiner should address the 
frequency and severity of the Veteran's 
service-connected headaches, specifically 
that of any prostrating attacks and their 
effect on his occupational functioning.

Third, the examiner should address the 
severity of the Veteran's irritable bowel 
syndrome, particularly in terms of the 
frequency of disturbances of bowel 
function, abdominal distress, diarrhea, and 
constipation.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  After completion of the above 
development, the Veteran's claims of 
entitlement to compensation under 
38 U.S.C.A. § 1151 for additional 
disability following VA heart surgery; an 
increased evaluation for migraine and 
tension-type headaches, currently evaluated 
as 50 percent disabling; and an increased 
evaluation for irritable bowel syndrome, 
evaluated as zero percent disabling prior 
to June 18, 2007 and as 10 percent 
disabling thereafter, should be 
readjudicated.  If the determination of any 
of these claims remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

6.  The Veteran and his representative must 
be also furnished with a Statement of the 
Case addressing the issue of entitlement to 
increased evaluations for major depressive 
disorder with anxiety disorder, initially 
evaluated as 10 percent disabling beginning 
on October 5, 2006 and as 30 percent 
disabling beginning on May 5, 2009.  This 
issuance must include all regulations 
pertinent to the case at hand, as well as 
an explanation of the Veteran's rights and 
responsibilities in perfecting an appeal on 
this matter.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


